      Case 3:20-cr-03287-LAB Document 34 Filed 12/23/20 PageID.75 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,              Case No.: 20-CR-3287-LAB
11
                 Plaintiff,                 JUDGMENT AND ORDER TO
12                                          DISMISS INDICTMENT WITHOUT
           v.
13                                          PREJUDICE
     ANDRES GARCIA (D1)
14   PAULINA RODRIGUEZ (D2)
15              Defendants.
16
17        For good cause appearing, the Court GRANTS the Government’s Motion to Dismiss
18 the Indictment As To Paulina Rodriguez Without Prejudice.
19
20        DATED: 12/22/2020
21                                                  ___________________________
22                                                  Larry A. Burns
                                                    Chief United States District Judge
23
24
25
26
27
28
